O’Brien, J.
This motion to vacate the notice of examination is denied. This court will not direct the attendance of a person at an examination before trial, where as here it appears that such person has been inducted into the armed forces of the United States. The examination of the corporate defendant may be had but not through its president, who has been inducted Plaintiff may submit an order on notice requiring some other officer or employee to appear for examination, but as to the officer inducted into the United States service, plaintiff may proceed to obtain his examination by commission if not prohibited by the War Department. Settle order.